PER CURIAM.
The defendants, George N. Sune and Robert Delgado, were charged by information with bribery, unlawful compensation and conspiracy, all growing out of a single criminal episode.
The trial court sua sponte entered an order requiring the state to elect between the counts of bribery under Section 838.015, Florida Statutes (1977), and unlawful compensation under Section 838.016, Florida Statutes (1977). From this order the state appeals. We reverse.
A single criminal episode can be violative, of more than one criminal statute, and the defendants may be tried for and convicted of either or both counts. See State v. Peav*1129ey, 326 So.2d 461 (Fla. 2d DCA 1976); Fayerweather v. State, 332 So.2d 21 (Fla.1976).
Reversed.